           Case 2:19-cv-02105-RSM-MAT Document 31 Filed 07/22/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PONGSAN LEELAPRAD a/k/a PONG
      SHONG LEE, et al.,
10                                                         CASE NO. C19-2105-RSM-MAT
                                    Plaintiffs,
11
             v.                                            ORDER RE: PENDING MOTION
12
      SEA-VAN LLC, et al.,
13
                                    Defendants.
14

15

16          Plaintiffs filed a Motion to Join Polyield Investments Limited as a Party Defendant. (Dkt.

17   27.) Defendants observe that plaintiffs filed their motion a day prior to the July 3, 2020 deadline

18   for joining new parties, but do not otherwise oppose the joinder. (Dkt. 29.) The Court, having

19   considered the motion and finding joinder appropriate pursuant to Federal Rule of Civil Procedure

20   20(a)(2), herein GRANTS plaintiffs’ motion (Dkt. 27).

21          DATED this 22nd day of July, 2020.

22

23                                                        A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
     ORDER
     PAGE - 1
